 Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 1 of 6 PageID# 40




                   IN THE UNITED STATES DISTRICT COURT FOR T
                             EASTERN DISTRICT OF VIRGINIA
                                                                                             L       E
                                       Richmond Division
                                                                                    NOV
                                                                                                            l:
 UNITED STATES OF AMERICA                             Criminal N
                                                                                      '      DISTRICT Ca ■ CRT
                                                                                          '-".'OND \'A

         V.                                           I8U.S.C. § 1349
                                                     Conspiracy to Commit Mail and
 CHIRAC JANAKBHAI CHOKSI,                             Wire Fraud
                                                     (Count I)
         and
                                                     I8U.S.C. §§ I34I and 2
 SHACHINAISHADH MAJMUDAR,                            Mail Fraud and Aiding and Abetting
                                                     (Count 2)
                               Defendants.
                                                     18U.S.C. §I028A
                                                     Aggravated Identity Theft
                                                     (Count 3)

                                                     Forfeiture Allegation

                         November 2019 Term - at Richmond, Virginia

                                        INDICTMENT


       The Grand Jury charges that:

                                    General Allegations


At all times material to this Indictment, unless stated otherwise:

       1.      The defendants, CHIRAC JANAKBHAI CHOKSI and SHACHI NAISHADH

MAJMUDAR,were members of a criminal conspiracy who had members that impersonated law

enforcement officials that tricked and coerced victims into mailing and shipping cash to other

conspiracy members by convincing the victims that it was in their best interests to do so.

       2.      The conspiracy operated cells in multiple states, including New Jersey,

Minnesota, California, Indiana, Texas, and Illinois where packages of cash shipped by victims
 Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 2 of 6 PageID# 41




were received by members of the conspiracy, who then further processed and distributed the

victims' moneys in accordance with the direction of other conspiracy members.

       3.        The conspiracy members targeted a large percentage of elder Americans for

victimization.


                                     Scheme and Artifice


       4.        The purpose ofthe scheme and artifice to defraud was for CHIRAC

JANAKBHAI CHOKSI,SHACHINAISHADH MAJMUDAR and other members ofthe

conspiracy to enrich themselves financially by defrauding victims of money by impersonating

law enforcement officials.


                                      Manner and Means


       5.        To execute the above-described scheme, victims were contacted telephonically by

someone claiming to be a law enforcement official. The scheme generally started with

automated, previously recorded phone calls, commonly referred to as "robocalls," which

contained messages designed to create a sense of urgency with unsophisticated and/or

unsuspecting recipients. These messages typically told the recipients that they had some sort of

serious legal problem, usually criminal in nature, and that if they did not act immediately in

accordance with the demands of the callers then there would be drastic consequences. These

consequences included threats of arrest and/or significant financial penalties. Some call

recipients were instructed that in order to prevent these dire consequences they should call a

particular phone number for further instruction.

       6.        When a conspirator would speak with the victim and identify themselves as a law

enforcement officer, the conspirator would reinforce the need for the victim to take immediate

action to avoid consequences. Conspirators tricked and coerced victims to send cash to an
 Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 3 of 6 PageID# 42




address, supposedly belonging to a law enforcement agency, as a demonstration of good faith

while the criminal investigation was ongoing. Victims were assured that if, after a thorough

investigation, they were cleared of involvement in criminal activity then their money would be

returned to them.


        7.      Victims were instructed by conspiracy members to send the bulk cash via FedEx,

UPS and/or the U.S. Postal Service("USPS")using shipping methods that provided tracking

numbers. Victims were further instructed to provide the tracking numbers oftheir shipments to

members ofthe conspiracy.

        8.      Members ofthe conspiracy would pick up these bulk cash shipments sent to the

fraudulent law enforcement addresses, typically presenting counterfeit identification documents

incorporating stolen or fictitious identities.

        9.      The conspiracy members who retrieved the cash packages would pocket some

portion of cash for themselves and deposit the remaining amount in bank accounts created and/or

accessed by other conspiracy members.

        10.     In furtherance of the scheme, CHIRAC JANAKBHAI CHOKSI committed the

following actions among others:

                a.     Possessed and used multiple counterfeit Pennsylvania driver's licenses to

                        identify himself when picking up shipments of cash from victims;

                b.     Physically retrieved and signed for packages of cash sent by victims to the

                        designated shipping address communicated to the victim by other

                        members ofthe conspiracy;

                c.      Photographed and videoed himself, sometimes with the assistance of his

                       codefendant, SHACHINAISHADH MAJMUDAR,opening the packages
Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 4 of 6 PageID# 43




                       sent by victims and counting the cash therein as a record that was provided

                       to other conspiracy members for how much cash was received from the

                       respective victims; and

               d.      Deposited cash obtained from victims in bank accounts at the direction of,

                       and which had been created by, other members of the conspiracy.

        11.    In furtherance ofthe scheme, SHACHINAISHADH MAJMUDAR committed

the following actions among others:

               a.      Used the Internet to access the FedEx and USPS websites and obtain


                       status information related to the tracking numbers ofshipments of cash

                       sent by multiple victims;

               b.      Videoed her codefendant, CHIRAC JANAKBHAI CHOKSI,opening

                       packages sent by victims and counting the cash contained therein; and

               c.      Deposited cash obtained from victims into multiple bank accounts

                       controlled by other members ofthe conspiracy.

                                          COUNT ONE
                        (Conspiracy to Commit Mail and Wire Fraud)

       The sections ofthis Indictment entitled "General Allegations,""Scheme and Artifice,"

and "Manner and Means" are incorporated by reference as if fully set forth here.

       Beginning sometime before May 2,2019, the exact date being unknown, and continuing

until June 14, 2019, in the Eastern District of Virginia and within the jurisdiction of the Court, as

well as elsewhere, defendants CHIRAC JANAKBHAI CHOKSI and SHACHI NAISHADH

MAJMUDAR did unlawfully and knowingly conspire together, as well with others both known

and unknown to the grand jury, to commit an offense contained within Chapter 63 of Title 18 of

the United States Code,in that they conspired to knowingly execute and attempt to execute a
 Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 5 of 6 PageID# 44




scheme and artifice to defraud and to obtain property by means of materially false and fraudulent

pretenses, representations, and promises, and for the purpose of executing the scheme and

artifice to defraud: (a)delivered and caused the delivery of matter by private and commercial

interstate carriers, in violation of Title 18, United States Code, Section 1341; and (b)transmitted

and caused transmission of writings, signs, and signals in interstate and foreign commerce, in

violation of Title 18, United States Code, Section 1343.

       (In violation of Title 18, United States Code, Section 1349.)

                                          COUNT TWO
                                           (Mail Fraud)

       The sections ofthis Indictment entitled "General Allegations,""Scheme and Artifice,"

and "Manner and Means" are incorporated by reference as if fully set forth here.

       On or about May 23,2019, in the Eastern District of Virginia and elsewhere, for the

purpose of executing and attempting to execute the scheme and artifice to defraud, defendants

CHIRAG JANAKBHAl CHOKSI and SHACHINAISHADH MAJMUDAR,aided, abetted,

induced, counseled, and encouraged by each other, caused to be sent and delivered by Federal

Express, a private and commercial interstate carrier, a package bearing tracking number

787443201636, addressed to "Aldo Ronald" at 9594 Grey Widgeon Place, Eden Prairie,

Minnesota, containing $8,500 in U.S. Currency that was the property of, and had been sent by,

an individual identified herein as C.P., of Chesterfield, Virginia.

       (In violation of Title 18, United States Code, Sections 1341 and 2.)

                                        COUNT THREE
                                  (Aggravated Identity Theft)

       On or about June 14, 2019, in the Eastern District of Virginia and elsewhere within the

jurisdiction ofthis Court, the defendant, CHIRAG JANAKBHAl CHOKSI, did knowingly and
 Case 3:19-cr-00160-HEH Document 17 Filed 11/05/19 Page 6 of 6 PageID# 45




unlawfully possess and use without lawful authority the means of identification of another

person, that is, a counterfeit Pennsylvania driver's license bearing driver's license number 24

309 808 that had been lawfully issued to an individual identified herein as K.L.S., during and in

relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), to wit: conspiracy to engage

in mail and wire fraud, in violation of 18 U.S.C. § 1349.

(In violation of Title 18, United States Code, Section 1028A(a)(l).)

                                          FORFEITURE

       Pursuant to Rule 32.2 ofthe Federal Rules of Criminal Procedure, the defendant, upon

conviction ofany offense set forth in Counts One and Two ofthe Indictment, shall forfeit to the

United States any property which constitutes, or is derived from, proceeds he obtained directly or

indirectly, as the result of such offenses.

(All in accordance with Title 18, United States Code, Sections 982(a)(2) and 981(a)(1)(C), as
incorporated by Title 28, United States Code, Section 2461(c); and Title 21, United States Code,
Section 853(p).)

                                                     A TRUE BILL:




       G.ZACHARY TERWILLIGER
       United States Attorney



By:
       Brian R. Hood
       Assistant United States Attorney
